—In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an interlocutory judgment of the Supreme Court, Queens County, entered June 9, 1978, which is in favor of plaintiffs and against them, after a jury trial, limited to the issue of liability only. Interlocutory judgment reversed and new trial ordered, with costs to abide the event. In our opinion the finding of liability on the part of the defendants was contrary to the weight of the evidence. O’Connor, J. P., Shapiro and Cohalan, JJ., concur.